Citation Nr: 1757920	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO. 15-25 227	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C. § 1151.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1151 is granted.


FINDING OF FACT

Resolving all reasonable doubt in the appellant's favor, VA medical treatment contributed to the Veteran's death. 


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the requirements for DIC benefits under the provisions of 38 U.S.C. § 1151 have been met. 38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Marine Corps from May 1952 to May 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

By way of background, the Board notes that the Veteran was initially diagnosed with laryngeal cancer in 1990. He was treated with radiation and went approximately 12 years without evidence of the cancer. In November 2008, the Veteran sought treatment with VA treatment providers for complaints of a sore throat and pain upon swallowing. There were several follow up visits to VA with regard to these symptoms, to include appointments with speech pathologists, ENT consults, a swallow study, diagnostic endoscope procedure, and an upper GI air contrast. In November 2009, an MRI revealed a large, cancerous hypopharyngeal tumor that was determined to be not resectable given concern for prevertebral fascia involvement, and chemotherapy was recommended. Unfortunately, the Veteran passed away in August 2010. His death certificate lists the immediate cause of death as pulmonary infarction, with a history of laryngeal cancer noted as a significant condition contributing to his death.   

In September 2013, the Veteran's surviving spouse, through a representative, filed a claim seeking entitlement to DIC benefits under 38 U.S.C. § 1151. She alleges that the treatment the Veteran received from March 2008 through December 2009 contributed to the Veteran's death due to delay in diagnosis of the recurrent laryngeal cancer. The medical records from March 2008 through December 2009 are associated with the claims file, and have been reviewed by the Board.

In support of her claim, the appellant submitted an August 2013 private medical opinion from a physician who stated that he reviewed the Veteran's medical records, imaging reports, lay statements, and medical literature. This examiner opined that to a reasonable degree of certainty (90 percent confidence), VA showed carelessness, negligence, lack of proper skill, and erred in judgment when VA treatment providers did not fully evaluate the Veteran for his progressive pain with swallowing beginning in February 2009. The examiner stated further that that had VA properly examined the Veteran via CT scan to determine the cause of his dysphagia in February 2009, he would have received different treatment, would have lived longer, and would not have died in August 2010 from laryngeal cancer as a contributing cause to his death.

In January 2014, a medical opinion was obtained from a staff physician at the Minneapolis VAMC. This examiner opined that based on the available medical records, to a reasonable degree of medical certainty, it is less likely than not that the Veteran's care received at the VAMC contributed to his death. The VA examiner stated further that the treatment the Veteran received was not the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on VA's part in furnishing care, medical or surgical treatment, or examination. The examiner provided a detailed history of each of the Veteran's visits to his VA treatment providers for treatment from February 2002 to August 2010. By way of rationale, the examiner noted that ENT and endoscopy evaluations in late 2008 and early 2009 did not reveal lesions or other evidence of recurrent cancer. However, the examiner did state that she had a "question" as to whether the tumor would have been discovered earlier if CT scanning had been performed. She noted in that connection that medical literature does not establish that there would have been any "survival benefit" had the tumor been diagnosed earlier.

In July 2015, the same physician who provided the August 2013 private evaluation on behalf of the appellant submitted an addendum report in reply to the January 2014 VA medical opinion noted above. The examiner again noted his opinion that the VA care for the Veteran was below the standard of care, and had VA done more advanced imaging, and followed "their own VA guidelines on surveillance, there is a high likelihood that the cancer recurrence would have been found, treated, and the [Veteran] would have lived longer." The examiner noted the Veteran had repeated ENT scopes and barium swallows, but opined that VA should have done more advanced extensive imaging such as a CT scan, MRI or a PET scan. 

In November 2015, another medical opinion was rendered in this case by a surgeon with the Minneapolis VAMC. The examiner opined that there was no deviation from the standard of care that was delivered to this Veteran during the period under discussion. As rationale, this examiner explained, "As a very experienced head and neck surgeon with 25 years experience, I can clearly state that anatomical imaging such as CT scans or MRIs which were standard of care in the period under discussion, which is March 2008 through December 2009, are not very helpful in identifying cancer recurrence in patients that underwent previous radiation therapy." The physician noted in that connection that a "high degree of scarring, destruction of normal anatomical planes, persistent edema make interpretation of recurrent cancer very difficult. It is therefore expected that the patients are followed clinically and if there are no clinical findings, imaging study is not routinely ordered."

The Board has carefully considered the record in this case. While the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. In particular, the Board looks to the statements from the private examiner submitted in August 2013 and July 2015, both of which indicate that there was a delay in diagnosis of the recurrent laryngeal cancer which ultimately contributed to the Veteran's death in August 2010. 

While VA could undertake additional development with respect to this claim (to obtain an additional etiological opinion to resolve the conflicting medical evidence of record), the Board will resolve all reasonable doubt in favor of the appellant. See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). As such, the claim for DIC benefits under 38 U.S.C. § 1151 is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Jiggetts, Associate Counsel


Copy mailed to: 	John M. Dorle, Representative




Department of Veterans Affairs


